Citation Nr: 0024534	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  95-22 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for postoperative residuals of leiomyosarcoma of the left 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The appellant served on active duty from August 1968 to June 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1995 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA), 
Regional Office (RO).

The appellant testified before a member of the Board in 
December 1998 and a transcript of that hearing has been 
associated with the record on appeal.

This case was previously before the Board and was remanded 
for additional evidentiary development.  That having been 
completed, the case is now ready for appellate review.


FINDINGS OF FACT

1. All relevant evidence for an equitable adjudication of the 
appellant's claim for an increased evaluation of the 
postoperative residuals of leiomyosarcoma of the left knee 
has been obtained by the RO.

2. The postoperative residuals of leiomyosarcoma of the left 
knee are manifested by no more than moderate muscle 
disability.  Range of motion is full and there is no more 
than moderate loss of fascia, muscle substance and 
strength.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for postoperative residuals of leiomyosarcoma of the left 
knee have not been met.  38 U.S.C.A. §§ 1105, 5107 (West 
1991); 38 C.F.R. §§ 4.56. 4.73, Diagnostic Code  (DC) 5314 
(in effect before and after July 3, 1997).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the appellant's claim is 
well grounded because he has established service connection 
for postoperative residuals of leiomyosarcoma of the left 
knee and has appealed the initial assignment of less-than-
complete benefits.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (where a veteran appeals the RO's initial assignment 
of a rating, for a service-connected disorder, that 
constitutes less than a complete grant of benefits permitted 
under the rating schedule, he has established a well-grounded 
claim).

Because the appellant's claim is well grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the appellant was provided several VA examinations for his 
left knee including one very recently.  In addition, the RO 
obtained the appellant's service medical records and private 
medical records.  The appellant has not indicated that there 
is any other relevant evidence available but not yet of 
record.  Overall, the Board finds that no further assistance 
is required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).   

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, this 
is not applicable in an appeal from a rating assigned by an 
initial grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The Board also notes that after the appellant filed his 
initial claim, portions of the VA schedule of rating criteria 
governing muscle injuries were amended effective November 7, 
1996.  Accordingly, the Board will apply the regulation most 
favorable to the appellant.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999). 

Finally, in deciding claims for VA benefits claims, "when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

The appellant was diagnosed with leiomyosarcoma in 1983 and 
had surgery to remove a cancerous growth.  The appellant has 
been granted service connection for this disease.  In 1995, 
the appellant's left knee was x-rayed and he was diagnosed  
with minimal degenerative changes to the left knee secondary 
to the previous surgery.  A VA examination in February 1995 
showed mild muscle atrophy of the distal left thigh.  The 
appellant's left knee was x-rayed again in January 1997 and 
no bone or joint abnormality was found and no suprapatellar 
effusion was found.  A VA examination in January 1997 
revealed a visible scar on the left knee but no tenderness on 
palpitation of the patella and no subcutaneous mass.  There 
was full painless motion of the left knee with no ligamentous 
laxity or effusion.  The left knee strength was 5/5.  The 
examiner found no weakness of the left knee and no increase 
of pain on repeated motion.

The appellant testified at a RO hearing in 1997 and a Board 
hearing in 1998 that his knee has been painful since his 
surgery in 1983.  He testified that it gets worse after 
extended use including extended standing or walking.  He also 
testified that kneeling or bending his knees is difficult and 
painful.

Private medical treatment notes between May 1997 and December 
1997 indicate that the appellant was complaining of pain in 
his left knee.  The appellant underwent a whole body bone 
scan in May 1999 which showed narrowing of both knee joints 
and findings suggestive of degenerative changes in the left 
knee.

At a VA examination in September 1999, the veteran complained 
of weakness of the left leg and getting tired if he walked or 
ran any great distance.  Sometimes the discomfort in his knee 
would last 2 or 3 days when he ran.  The examiner noted 
marked hollowness of the left lower quadriceps.  The left 
mid-thigh measured 21" and the right mid-thigh measured 
221/2" in circumference.  Quadriceps strength was reported as 
41/2/5 on the left.  There was full extension of the left knee.  
There was no patellar crepitus and both knees were stable.  
There was no evidence of Lachman sign and no effusion.  The 
examiner found significant weakness of the distal quadriceps 
left secondary to his previous surgery.  The examiner also 
noted his opinion that there was mild arthritis of the left 
knee.  X-rays revealed a 2.5 cm radiolucency in the left knee 
that could represent a recurrent tumor.  There was no 
evidence of recent fracture, dislocation or degenerative 
joint disease.   

A neurologist examined the appellant in November 1999.  The 
treatment notes indicate strength 5/5 with normal muscle 
tone, no muscle wasting and no loss of fascia.  There was 
full range of motion of the left knee and no inflammation or 
swelling.  The veteran did not need an assistive device for 
walking.  The neurologist indicated the veteran had no 
sitting, standing or walking limitations.

The appellant contends that a rating in excess of 10 percent 
is warranted for postoperative residuals of leiomyosarcoma of 
the left knee.

Under the old version of the law, VA regulations provided 
that in rating disability from injuries of the 
musculoskeletal system, attention was to be given first to 
the deeper structures such as bones, joints and nerves.  A 
compound comminuted fracture, for instance, with muscle 
damage from a missile, establishes severe muscle injury, and 
there may be additional disability from malunion of bone, 
ankylosis or other problems.  See 38 C.F.R. § 4.72 (1996).  
Entitlement to a rating of severe grade was established when 
there was a history of comminuted fracture and definite 
muscle or tendon damage from a missile.  Id.

The former version of DC 5314 applied to muscle group XIV, 
anterior thigh group, which included the sartorius, the 
rectus femoris, the vastus externus, the vastus intermedius, 
the vastus internus, and the tensor vaginae femoris.  Under 
this DC, a severe injury warranted a disability rating of 40 
percent, a moderately severe injury warranted a 30 percent 
rating, a moderate injury warranted a 10 percent rating, and 
a  slight injury warranted a noncompensable rating.  
38 C.F.R. § 4.73, DC 5314 (1996).

Under the old regulations, slight muscle disabilities were 
defined as a simple wound of muscle without debridement, 
infection of effect of laceration.  The associated objective 
findings for a slight muscle disability included minimum 
scar, slight, if any, evidence of fascial defect or of 
atrophy or of impaired tonus.  There would be no significant 
impairment and no retained metallic fragments for a slight 
muscle disability.  38 C.F.R. § 4.56(a) (1996).

Moderate muscle disabilities were defined as through and 
through or deep penetrating wounds of relatively short track 
by single bullet or small shell or shrapnel fragment are to 
be considered as of at least moderate degree and show an 
absence of explosive effects of high velocity missile and of 
residuals of debridement or of prolonged infection.  The 
associated objective findings for a moderate muscle 
disability are an entrance and (if present) exit scars that 
are linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia, or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  38 C.F.R. § 4.56(b) (1996)

Moderately severe muscle disability was defined as through 
and through or deep penetrating wound by high velocity 
missile of small size or large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.  The associated 
objective findings for a moderately severe muscle disability 
are entrance and (if present) exit scars relatively large and 
so situated as to indicate track of missile through important 
muscle groups; indications on palpitation of moderate loss of 
deep fascia, or moderate loss of muscle substance, or 
moderate loss of normal firm resistance of muscles compared 
with sound side; tests of strength and endurance of muscle 
groups involved (compared with sound side) give positive 
evidence of marked or moderately severe loss.  38 C.F.R. 
§ 4.56(c) (1996).

Under the old regulations, severe muscle disability was 
described as through and through or deep penetrating wound 
due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The 
associated objective findings for a severe muscle loss 
include extensive ragged, depressed, and adherent scars of 
skin so situated as to indicate wide damage to muscle groups 
in track of missile; moderate or extensive loss of deep 
fascia; strength tests show positive evidence of severe 
impairment of function; and atrophy of muscle groups not 
included in the track of the missile.  38 C.F.R. § 4.56(d) 
(1996).

Current VA regulations also assign ratings by muscle groups 
bases on a determination of slight, moderate, moderately 
severe, or severe muscle injury.  38 C.F.R. §§ 4.56, 4.73 
(1999).  Under the current regulations the appellant's injury 
would be rated under the DC pertaining to the muscles of 
group XIV, muscles whose functions are extension of the knee, 
simultaneous flexion of hip and flexion of knee, and tension 
of fascia lata and iliotibial band.  The muscles in this 
group include the sartorius, rectus femoris, vastus externus, 
vastus intermedius, vastus internus, and tensor vaginae 
femoris.  Under this DC, a severe injury warrants a 40 
percent disability rating, a moderately severe injury 
warrants a 30 percent evaluation, a moderate injury warrants 
a 10 percent evaluation, and a slight injury warrants a 
noncompensable disability rating.  38 C.F.R. § 4.73, DC 5314 
(1999).

Under current law, slight muscle disabilities are defined as 
simple wounds of muscle without debridement or infection 
which require only brief treatment and return to duty.  No 
complaints of cardinal signs of disability, minimal scarring 
is present and there is no evidence of fascial defect, 
atrophy, or impaired tonus.  No impairment of function is 
noted.  38 C.F.R. § 4.56(d)(1) (1999).

Moderate muscle disabilities are defined as injuries with a 
through and through or deep penetrating would of short track, 
residuals of debridement, or prolonged infection, and 
objective findings including entrance and (if present) exit 
scars, some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2) (1999).

Moderately severe muscle disabilities are injuries with a 
through and through or deep penetrating wound with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring, and objective findings including 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups, indications on 
palpitation of loss of deep fascia, muscle substance or 
normal firm resistance of muscles compared with sound side, 
and when tests of strength and endurance compared with the 
sound side demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3) (1999).

Severe disability is described as through and through or deep 
penetrating wounds, or with shattering bone fracture or 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  Severe injuries require extended 
hospitalization.  Consistent complaint of cardinal signs and 
symptoms are related and the inability to keep up with work 
requirements are considered evidence of severe muscle injury.  
38 C.F.R. § 4.56(d)(4) (1999).

Under 5010, traumatic arthritis substantiated by x-ray 
findings is rated under the schedular criteria for 
degenerative arthritis set forth at Diagnostic Code 5003.  
Under Diagnostic Code 5003, degenerative arthritis will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
38 C.F.R. § 4.71(a), DC 5010 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999)

The appellant's postoperative residuals of leiomyosarcoma of 
the left knee are currently rated as 10 percent disabling.  
Under both the old and new regulations he is not entitled to 
a higher evaluation, unless he exhibits more than moderate 
muscle disability.  

Under both the old and new regulations, the appellant does 
not meet the criteria for a higher evaluation.  38 C.F.R. 
§§ 4.56, 4.73, DC 5314 (1996 and 1999).  There is no evidence 
of more than moderate loss of fascia or muscle substance or 
impairment of muscle tonus.  The most recent treatment notes 
indicate strength is at least 4.5/5.  There is no limitation 
of motion of the knee and no effusion or prolonged infection.  
The VA examiner in September 1999 indicated his opinion that 
there is substantial weakness of the distal quadriceps left, 
but the exhibited strength of 4.5/5 is no more than a mild to 
moderate loss of strength.  There is measurable quadriceps 
atrophy and some weakness after use has been described.  
However, the neurologist noted strength 5/5 in the left lower 
extremity and good remaining function.  The Board finds that 
the appellant's disability more closely approximates a 
moderate muscle disability and therefore a 10 percent 
disability rating.  Id.

The Board has considered alternative codes for rating the 
veteran's disability.  Under Diagnostic Code 5012 new growths 
of the bone that are malignant warrant a 100 percent rating 
for 1 year following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure.  
At this point, if there has been no local recurrence or 
metastases, the rating will be made on residuals.  38 C.F.R. 
§ 4.71(a), DC 5012 (1999).  Though a new cancerous growth has 
been suspected, its presence has not been confirmed and a 
higher rating under Diagnostic Code 5012 is not warranted.  
There is also convincing evidence that the veteran probably 
has arthritis of the left knee.  However, his range of motion 
is quite good and the limitation of function in the left 
lower extremity is already being compensated for under 
Diagnostic Code 5314, which takes into account limitation of 
flexion of the knee.  Assigning a separate evaluation for 
arthritis would be pyramiding and not for application.  
38 C.F.R. §§ 4.14, 4.71(a), DC 5010 (1999).

The veteran has complained that he experiences pain, 
dysfunction, and limitation of motion at the left lower 
extremity.  With respect to the veteran's complaints of pain 
and dysfunction, the Board notes that the United States Court 
of Veterans Appeals has held that diagnostic codes predicated 
on limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under §§ 4.40 and 4.45.  See Johnson v. 
Brown, 9 Vet.App. 7 (1996) and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Here, because the code applicable to the 
veteran's claim (Code 5314) contemplates the limitation of 
motion of the knee, consideration of an increased evaluation 
based on functional loss due to pain on use or due to flare-
ups is proper.  

In the instant case, the preponderance of the evidence is 
against an increased evaluation based on functional loss due 
to pain on use or due to flare-ups, as the veteran's 
complaints of pain and dysfunction are not supported by 
adequate pathology.  The Board notes that a lay person can 
provide evidence of visible symptoms.  See Dean v. Brown, 
8 Vet.App. 449, 455 (1995); Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  However, VA regulations require that a finding 
of dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40 (1996); see 
also Hatlestad v. Derwinski, 1 Vet.App. 164 (1991).  Here, 
the only pathology supporting the veteran's complaints of 
weakness is the mild to moderate loss of strength exhibited 
on testing.  However, the examiners have also noted that he 
has relatively good remaining function in the affected 
extremity.  There is atrophy, but no other objective medical 
evidence to support the veteran's allegations of pain and 
dysfunction.  In the absence of objective pathology to 
support the veteran's complaints of pain and dysfunction, the 
Board must conclude that the preponderance of the evidence is 
against an increased evaluation for disability of the left 
lower extremity, based on functional loss due to pain on use 
or due to flare-ups.  Id.  The veteran's subjective 
complaints of increased pain and dysfunction on use are 
outweighed by the objective examination findings.

The Board does not doubt the sincerity of the appellant's 
contentions regarding his belief that his disability has 
worsened, but to the extent that he contends that he should 
receive a higher rating for his postoperative residuals of 
leiomyosarcoma of the left knee, as a layperson, he is not 
considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  In reaching this conclusion the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against an increased rating 
above 10 percent for postoperative residuals of 
leiomyosarcoma of the left knee, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 55.





ORDER

Entitlement to a disability rating in excess of 10 percent 
for postoperative residuals of leiomyosarcoma of the left 
knee is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

